      Case 4:21-cv-00949 Document 1 Filed on 03/25/21 in TXSD Page 1 of 5




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

MARTY WALSH, Secretary of Labor,                      )
United States Department of Labor,                    )
                                                      )
                      Plaintiff,                      )
                                                      )
v.                                                    )     Civil Action No. 4:21-cv-00949
                                                      )
ALL SEASONS HOSPITALITY AND                           )
INVESTMENTS, LLC d/b/a HOLIDAY INN                    )
EXPRESS & SUITES and TANVIR M.                        )
SHAHMOHD, Individually,                               )
                                                      )
                      Defendants.


                                         COMPLAINT

       Plaintiff, Marty Walsh, Secretary of Labor, United States Department of Labor, brings

this action to enjoin All Seasons Hospitality and Investments, LLC d/b/a Holiday Inn Express &

Suites and Tanvir M. Shahmohd from violating the provisions of Section 11(c) of the

Occupational Safety and Health Act of 1970, 29 U.S.C. §§ 651-678, hereinafter referred to as the

Act, and for all other appropriate relief, including the payment of back wages and other benefits

found due to an employee of Defendants by reason of Defendants’ actions in violation of the Act.

                                                I.

       Jurisdiction of this action is conferred upon the Court by Section 11(c) of the Act,

29 U.S.C. § 660(c)(2), and by 28 U.S.C. §§ 1331 and 1345.

                                                II.

       Defendant All Seasons Hospitality and Investments, LLC d/b/a Holiday Inn Express &

Suites is now, and at all times hereinafter mentioned was, a limited liability company formed
      Case 4:21-cv-00949 Document 1 Filed on 03/25/21 in TXSD Page 2 of 5




under the laws of the State of Texas and operating and doing business at 31380 Farm to Market

2920 Road, Waller, Texas 77484, within the jurisdiction of the Court. In addition, venue is

proper as the events or omissions giving rise to the claim occurred within this district. Defendant

All Seasons Hospitality and Investments, LLC’s registered agent for service of process is Tanvir

M. Shahmohd, 12007 Sunrise Way, Houston, Texas 77065-3918.

                                                III.

       Defendant Tanvir M. Shahmohd, an individual, resides at 12007 Sunrise Way, Houston,

Texas 77065, and is the Administrator and Manager of All Seasons Hospitality and Investments,

LLC. Shahmohd manages the Holiday Inn Express & Suites and holds himself out as the owner.

At all times hereinafter mentioned, Defendant Shahmohd acted directly or indirectly in the

interest of All Seasons Hospitality and Investments, LLC d/b/a Holiday Inn Express & Suites and

was therefore conducting business in Harris County, Texas, within the jurisdiction of the Court.

                                                IV.

       At all relevant times mentioned hereafter, Crystal Killian, was employed by Defendants

and was an employee employed by an employer as defined by Sections 3(5) and 3(6) of the Act,

29 U.S.C. §§ 652(5) and (6).

                                                V.

       A. On or about January 31, 2019, Killian filed a retaliation complaint with the

Occupational Safety and Health Administration (OSHA) alleging that Defendants discriminated

against her in violation of Section 11(c)(1) of the Act, 29 U.S.C. § 660(c)(1).

       B. Plaintiff thereafter investigated the above complaint in accordance with Section

11(c)(2) and determined that Defendants violated Section 11(c) of the Act.




                                                 2
      Case 4:21-cv-00949 Document 1 Filed on 03/25/21 in TXSD Page 3 of 5




                                                VI.

       On or about January 9, 2019, Defendants discriminated against Killian by terminating her

employment because she exercised on behalf of herself and/or others rights afforded by the Act.

Specifically, Killian expressed an occupational safety and health concern to Defendants regarding

carbon monoxide exposure at the hotel, and reported a work-related illness to Defendants when

she stated that she did not feel well and needed medical treatment. Defendants refused to call an

ambulance for Killian, and told Killian that she would be fired if she called an ambulance.

Further, when Killian stated her intention to leave work to go to the hospital, Defendants

reiterated that if Killian left she was fired. Killian refused to continue working on January 9,

2019 due to the effects of carbon monoxide poisoning, and sought medical attention for the

work-related injury that she reported. Defendants had subsequent conversations with Killian on

January 9, 11, and 25, 2019, wherein Killian expressed her understanding that she had been

terminated on January 9, 2019 for leaving work to go to the hospital. Defendants did nothing to

dispel Killian’s understanding that she was fired for leaving work to seek medical treatment.

                                                VII.

       As a result of Defendants’ discriminatory actions, Killian incurred damages, which

include loss of salary, benefits and compensation, and other monetary and non-monetary losses

resulting from Defendants’ illegal termination of Killian.

                                                VIII.

       By the actions described in Paragraph VI above, Defendants discriminated, and are

discriminating, against Crystal Killian because she exercised rights under or related to the Act,

and Defendants engaged in conduct in violation of Section 11(c)(1) of the Act, 29 U.S.C. §

660(c)(1).


                                                 3
       Case 4:21-cv-00949 Document 1 Filed on 03/25/21 in TXSD Page 4 of 5




        WHEREFORE, cause having been shown, Plaintiff prays for judgment:

        A.      Permanently enjoining and restraining Defendants, their officers, agents, servants,

employees, and those persons in active concert or participation with them, from violating the

provisions of Section 11(c)(1) of the Act;

        B.      Ordering Defendants to: 1) reimburse Killian for lost wages and other lost

benefits that resulted from discontinuing her employment, with interest thereon from the date due

until paid; 2) offer reinstatement to Killian, or in lieu of reinstatement, provide her with front pay

in an amount to be determined at trial; and 3) expunge from all personnel and company records

references to the circumstances giving rise to Killian’s unlawful termination;

        C.      Ordering Defendants to reimburse Killian for any costs, expenses and/or other

pecuniary losses she incurred as a result of Defendants’ discriminatory actions;

        D.      Ordering Defendants to pay compensation for non-pecuniary losses Killian

incurred, including emotional pain and suffering and damage to her professional and personal

reputation;

        E.      Ordering Defendants to pay additional compensation to Killian as exemplary or

punitive damages in an amount to be determined at trial;

        F.      Ordering Defendants to post in a prominent place for a period of 60 consecutive

days a notice stating they will not in any manner discriminate against any employee for engaging

in activities protected by Section 11(c) of the Act; and

        G.      Ordering such other and further relief as may be necessary or appropriate, and for

the costs of this action.




                                                  4
      Case 4:21-cv-00949 Document 1 Filed on 03/25/21 in TXSD Page 5 of 5




                                           Respectfully submitted,

                                           ELENA S. GOLDSTEIN
                                           Deputy Solicitor

Address:                                   JOHN RAINWATER
U. S. Department of Labor                  Regional Solicitor
Office of the Solicitor
525 Griffin Street, Suite 501              MARY KATHRYN COBB
Dallas, Texas 75202                        Counsel for Civil Rights
Telephone: (972) 850-3112
Facsimile: (972) 850-3101                  /s/ Jennifer J. Johnson
                                           JENNIFER J. JOHNSON
                                           Senior Trial Attorney
                                           johnson.jennifer@dol.gov
                                           Texas Bar No. 24055743
RSOL Case No. 0620-20-00340

Attorneys for Plaintiff




                                       5
